DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, readable on claims 1-4 in the reply filed on 8/22/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites the limitation “an inner end part of the flexible ureteroscope is detachably fixed on the fixing support” in Lines 8-9, wherein the specification fails to recite any structure regarding what “an inner end part” of the flexible ureteroscope entails.  In addition, based on Figs. 1-2, attachment between the flexible ureteroscope and the fixing support is not accomplished by an inner section/component of the flexible ureteroscope, but rather the handle of the ureteroscope is grasped by clamps on the fixing support.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the flexible ureteroscope may pass through the guiding sheath main body and may be inserted in the leading-in sheath” in Lines 3-5, wherein the term “may” is indefinite since it is unclear whether the limitations following the phrase are part of the claimed invention since the term “may” appears to indicate the limitations following it are optional.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oskin et al. (US Patent Application Publication No. 2009/0124858, hereinafter Oskin).

In regard to Claim 1, Oskin discloses a leading-in device (2, Fig. 1) of a flexible ureteroscope (the leading-in device is configured to receive a hysteroscope (42) and is capable of receiving a flexible ureteroscope therein), wherein the leading-in device comprises a leading-in sheath component (4), the leading-in sheath component comprises a leading-in sheath (4) with elasticity (all materials have a degree of elasticity and therefore the sheath (2) of Oskin is considered to have elasticity), and the leading-in sheath is a strip-type tube body (4, Fig. 1) matched with the flexible ureteroscope (the sheath (4) is sized to receive a hysteroscope (42) such that the distal end of the hysteroscope is located at the distal end of the sheath, therefore, the tube body is capable of matching a flexible ureteroscope) , while the flexible ureteroscope is inserted and connected in the leading-in sheath, an outer end part of the flexible ureteroscope is aligned with an outer end part of the leading-in sheath or slightly protruded out of the outer end part of the leading-in sheath (the sheath (4) is sized to receive a hysteroscope (42) such that the distal end of the hysteroscope is located at the distal end of the sheath, Par. 24).

In regard to claim 2, Oskin teaches wherein the leading-in sheath component further comprises a guiding sheath main body (6,8) connected with the leading-in sheath (4), the flexible ureteroscope may pass through the guiding sheath main body and may be inserted in the leading-in sheath (Oskin teaches a hysteroscope (42) is inserted through the guiding sheath main body into the leading-in sheath), the leading-in sheath component further comprises a fixing support (30) for fixing the flexible ureteroscope (Figs. 3-4), the fixing support is connected to one end, away from the leading-in sheath, of the guiding sheath main body, and an inner end part of the flexible ureteroscope is detachably fixed on the fixing support (Figs. 3-4 via the connector for the scope light and optics within channel (28), Par. 21) .

In regard to claim 3, Oskin teaches wherein one end, adjacent to the leading-in sheath, of the guiding sheath main body is provided with a guiding sheath channel, another end of the guiding sheath main body is provided with a groove through which the flexible ureteroscope passes, the groove is communicated with the guiding sheath channel, and the guiding sheath channel is communicated with the leading-in sheath (groove (28) communicates with a channel within the guiding sheath main body (6,8) which communicates with the leading-in sheath, Fig. 1).

In regard to claim 4, Oskin wherein the guiding sheath main body is further provided with a water outlet channel, the water outlet channel is communicated with the guiding sheath channel (Par. 15).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soble (US Patent Application Publication No. 2003/0176769).

In regard to Claim 1, Soble discloses a leading-in device (10, Fig. 1) of a flexible ureteroscope (50, Par. 11), wherein the leading-in device comprises a leading-in sheath component (10), the leading-in sheath component comprises a leading-in sheath (10) with elasticity (Par. 31), and the leading-in sheath is a strip-type tube body (10, Fig. 1) matched with the flexible ureteroscope (Fig. 1) , while the flexible ureteroscope is inserted and connected in the leading-in sheath, an outer end part of the flexible ureteroscope is aligned with an outer end part of the leading-in sheath or slightly protruded out of the outer end part of the leading-in sheath (the distal end of the ureteroscope (50) is adjacent the distal end of the sheath, Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	September 10, 2022